 In the Matter of L. J. WILLIAMS, D/B/A L. J. WILLIAMS LUMBER COM-PANY AND ADA W. WILLIAMS D/B/A VARNVILLE WOOD PRODUCTSCOMPANY,' EMPLOYERandPLYWOOD AND VENEER WORKERS LOCALUNIONS Nos. 3130 AND 3135, UNITEDBROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA, AFL, PETITIONERCase No. 10-RC-673.-Decided December 13, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Gilbert Cohen,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed .2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3'.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a unit consisting of all productionand maintenance employees of the Williams Lumber Company, hereincalledWilliams, and the Varnville Wood Products Company, hereincalled Varnville.The Employer, while agreeing to the various cate-gories to be included in the unit, contends that separate units shouldbe established for the production and maintenance employees of thetwo concerns.'The name of the Employer appears as amended at the hearing.2The Employer requested permission for oral argument before the Board. As the recordsufficiently covers the issues involved,this request is hereby denied.87 NLRB No. M.610 L. J. WILLIAMS LUMBER COMPANY611L. J. Williams is the owner and manager of Williams, and is thegeneral manager of Varnville, which is owned by Ada W. Williams,his wife.Williams manufactures pine lumber; Varnville manufac-tures hardwood squares, a product used by furniture manufacturers.Williams' plant consists of three buildings, and Varnville's plant con-sists of five.All are located on a single tract of land, and, togetherwith their machinery and equipment, are owned by Ada Williams.For his use of the buildings and machinery, L. J. Williams pays hiswife rent in the form of fuel, consisting of waste lumber from hisplant,' for the steam boilers required by both companies.Otherwise,there are no sales or exchanges of materials between the companies.The two companies share a single office building, as well as a singleheat and steam plant.They jointly employ one head bookkeeper andeach pay one-half of his salary.The assistant bookkeeper is employedby Williams but spends about 10 percent of his time working for Varn-ville.The wages of the firemen who fire the boilers and those of thewatchmen and saw filer are paid by the two companies in equalshares.Each company, although under the general supervision of L. J. Wil-liams, is separately directed by a superintendent who has completecharge of all the various operations of that company, including thehire and discharge of its employees.Each superintendent pays theemployees under his direction with funds drawn upon a joint accountcarried by the two companies.The checks, of different colors for eachcompany, are signed by the superintendent and countersigned by thehead bookkeeper.Although there is no interchange of employeesbetween the two companies, the rates of pay and other conditions ofemployment in the two concerns are the same.In view of the close proximity and single ownership of plants andequipment, and the common over-all management.of both businesses,together with the joint employment of some employees within the unit,we find that the employees of the two companies may appropriatelybe joined in a single unit for purposes of collective bargaining.'Accordingly, we find that all production, maintenance, and yardemployees of Williams Lumber Company and Varnville Wood Prod-ucts Company employed in their operations at Varnville, South Caro-lina, and vicinity, including firemen, but excluding office clerical andprofessional employees, watchmen, guards, woods foremen,5 and all3 L. J. Williams testified thatone reasonfor establishinghis pine lumber operation onhis wife's property was to supply fuel for the hardwood plant.'Ilome Furniture Company,77 NLRB 1437:SalterMills Company,76 NLRB 930Gurney Manufacturing Company,et at.,72 NLRB 311. Seealso,IllintCoach Company,et at., 80 NLRB 273.The woodsforeman is in chargeof thelog cutting operationsand has the power to hireand dischargeh1s hubordinates.877359-50-vol. 87-40 '612DECISIONS OF NATIONAL LABOR RELATIONS BOARDother supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not work.during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byPlywood and Veneer Workers Local Unions Nos. 3130 and 3135,United Brotherhood of Carpenters and Joiners of America, AFL.